 STANDARD FRUIT AND STEAMSHIPCOMPANY121Standard Fruit and Steamship CompanyandJamesW. CowanGeneral Truck Drivers, Chauffeurs & Helpers Local692, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America(StandardFruit andSteamshipCompany)andJamesW. Cowan. Cases 21-CA-11919 and21-CB-4676Although there is no evidence in the instant case thatany employee who would have normally beendispatched to work for Respondent Employer wasdenied such employment as a result of Respondent'sunlawful preferential treatment of certain employees,this is a matter that affects the scope of the remedyrather than the nature of the violation.ORDERJune 6, 1974DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn February 15, 1974, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, counsel for the GeneralCounsel filed exceptions and a supporting brief andRespondent Standard Fruit and Steamship Companyfiled cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.We find merit in General Counsel's exception tothe Administrative Law Judge's failure to find thatthe Respondent Employer violated Section 8(a)(3) ofthe Act by giving preference in employment on July2, 1973, to employees who had picketed on behalf oftheWestern Conference of Teamsters at CoachellaValley,California.2The facts as found by theAdministrative Law Judge clearly show that on July2, 1973, Respondent Employer's teamster foremantoldRespondent Union's hiring hall dispatcher tosend him a certain number of employees and to givepriority to those who had engaged in the aforemen-tioned picketing. The dispatcher complied with thisrequest by announcing over the public addresssystem at the hiring hall, "All Coachella bo-s cometo the front" and sending all of the respondingemployees to work for Respondent Employer. All ofthese employees were employed by RespondentEmployer that day. Thus, it is clear that not only didRespondent Employer request that preferred treat-ment by given certain employees on an unlawfulbasisbut this request was effectuated by bothRespondentUnion, through the aforementionedaction of its dispatcher, and Respondent Employer,through its employment of the employees so referred.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that:A.TheRespondent Employer,Standard Fruitand SteamshipCompany,Long Beach,California, itsofficers,agents, successors,and assigns,shall take theaction set forth in the Administrative Law Judge'srecommended Order as herein modified:1.Insert the following paragraph and reletterparagraph 1(b) as 1(c):"(b)Giving preference in employment to employ-ees who picketed on behalf of the Western Confer-ence of Teamsters at CoachellaValley,California."2.Substitute the attached notices for the Admin-istrative Law Judge's notices.B.The Respondent Union,General Truck Driv-ers,Chauffeurs&Helpers Local 692,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America, Long Beach, California,its officers,agents, and representatives,shall take theaction set forth in the Administrative Law Judge'srecommended Order.IBoth General Counsel and Respondent Standard have excepted tocertain credibility findings made by the Administrative Law Judge It is theBoard's established policy not to o- errule an Administrative Law Judge'sresolutions with respect to credibility unless the clear preponderance of allof the relevant evidence convinces us that the resolutions are incorrectStandard Dry Wall Products,Inc,91 NLRB 544, enfd 188F 2d 362 (C A 3,1951)We have carefully examined the record and find no basis forreversing his findings2Member Penello finds it unnecessary to pass upon the alleged violationof Sec 8(a)(3) because General Counsel has not shown that any employeewas actually discriminated against as a result of Respondent Employer'sunlawful request on this particular day and Respondent Union's apparentcompliance therewithConsequently, this matter cannot materially affectthe scope of the remedy hereinAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT request that General TruckDrivers, Chauffeurs & Helpers Local 692, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America discrimi-211NLRB No. 21 122DECISIONSOF NATIONALLABOR RELATIONS BOARDnate against our employees through hiring hallpreference of persons who picketed on behalf oftheWestern Conference of Teamsters at Coachel-la Valley, California.WE WILL NOT give preference in employment toemployees who picketed on behalf of the WesternConference of Teamsters at Coachella Valley,California.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed in Section 7 of theNational Labor Relations Act, in violation ofSection 8(a)(1) of said Act.STANDARD FRUIT ANDSTEAMSHIP COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 849 South Broadway, Los Angeles,California 90014, Telephone 213-688-5200.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTO ALL: Members, officers, representatives, andagentsTO ALL: Employees of Standard Fruit and Steam-ship Company or applicants or registrants of employ-ment and persons using our hiring hall, whether ornot members of General Truck Drivers, Chauffeurs& Helpers Local 692, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmericaWE WILL NOT cause or attempt i,u causeStandardFruit and Steamship Company, itsofficers, agents, successors, or a signs, to discrimi-nate against its employees in violation of Section8(a)(3) of the Act, through hiring hall preferenceof persons who picketed on behalf of the WesternConference of Teamsters at Coachella Valley,California.WE WILL NOT in any other manner cause orattempt to cause Standard Fruit and SteamshipCompany, its agents, successors, or assigns, todiscriminate against its employees in violation ofSection 8(a)(3) of the Act, through hiring hallpreference of persons who picketed on behalf oftheWestern Conference of Teamsters at Coachel-la Valley, California.WE WILL NOT restrain or coerce employees ofStandard Fruit and Steamship Company, itsofficers,agents, successors, or assigns, in theexercise of the rights guaranteed in Section 7 ofthe Act.GENERAL TRUCKDRIVERS,CHAUFFEURS &HELPERSLOCAL 692,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 849 South Broadway, Los Angeles,California 90014, Telephone 213-688-5200.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter was heard at Long Beach, California, on December4, 1973. Separate charges were filed against the above-named two Respondents by James W. Cowan on July 31973.Order consolidating cases and consolidated com-plaint were issued on the two charges August 23, 1973. Theconsolidated complaint alleges that Respondent, GeneralTruck Drivers, Chauffeurs & Helpers Local 692, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, hereinafter referred to asUnion, violated Section 8(b)(1)(A) and 8(b)(2) of theNational Labor Relations Act, as amended, hereinafterreferred to as the Act. The consolidated complaint alsoalleges that Respondent Standard Fruit and SteamshipCompany, hereinafter referred to as Employer, violatedSection 8(a)(1) and (3) of the Act.IssuesThe principal issues are(1)whether the Umon violatedthe Act bydispatching from its hiring hall to the Employer,on an illegally preferential basis, casual workers who had STANDARD FRUIT ANDSTEAMSHIPCOMPANYengagedin picketing activities, on behalf of the WesternConference of Teamsters, in Coachella Valley, California,and (2) whether Employer refused to employ workers,through the Union, who had not engaged in such picketingactivities.A third issue, first raised at hearing by counsel forRespondent Employer, is whether the decision hereinshould be deferred for referral of the matter to anarbitrator.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses,and to argue orally.Briefs,which have beencarefully considered, were filed on behalf of the GeneralCounsel and both Respondents.Upon the entire record, and from my observation of thewitnessesand their demeanor, I make the following:ARTICLE VII-SENIORITY****123(b) Validated Seniority List(1)Each Company shall initially prepare andmaintain a thirty-man, validated seniority list inaccordance with theselectionof the three-mancommittee agreed to in the May 7, 1971,Memorandum of Agreement between the parties,which lists shall be updated each quarter, com-mencing the first week of January, April, July andOctober of each year. All swampers employed inthe Company's truck loading operation shall beselected first from its validated seniority list andadditionalwork shall be performed by casualswampers called from the Hiring Hall by theCompanies.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent Employer is a corporation with its principaloffice inNew Orleans, Louisiana, and with a place ofbusinessin Long Beach, California. Employer is engagedin the growth, transportation, and wholesale distribution ofbananas,pineapples, coconuts, and other fresh fruit. In thenormal courseand conduct of its business operations,Employer annually purchases and receives goods valued inexcess of$50,000 directly from suppliers located outsidethe Stateof California. I find that Respondent Employer isengaged incommerce, and in a business affecting com-merce,within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDGeneral Truck Drivers, Chauffeurs & Helpers Local 692,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, is a labororganiza-tionwithin the meaning of Section2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.TheBackgroundThe Union and the Employer have had a collective-bargainingrelationship several years; the current contractwas effectuated June 1, 1971, and is effective at the time ofthisdecisionpursuant to a provision thereof rciating tocontinuanceby mutual consent, beyond the terminationdate of June 30, 1973. The bargaining .'nit covered by thecontract embraces "all swampers who are employees . . .and excludes all other employees. Swampers are defined inthe contract as (in brief) men who load, unload, orotherwise physically handle banana cargoes.Pertinentprovisions of the contract relating to seniorityare the following:(4)Replacements to the validated seniority listwill be made from the casual work force by thethree-man committee.5.Qualification for the above-named categoriesof validated seniority lists shall be on a non-discriminatory basis and shall not be based on, orin any way affected by, union membership, by-laws, rules, regulations, constitutional provisions,or any other aspect or obligations of unionmembership, except as provided in Article III(Union Security) of this Agreement.****(e)Non-seniority list swampers shall be ordered fromtheHiring Hall in accordance with the existing rulesand practices.The Employer provides the Union with a list of names ofpersons the Employer considers acceptable for casualswamper work covered by subsection (e), above. In thoseinstances wherein Employer requires casual swampers toaugment or supplement regular employee-swamper crewswith validated seniority, the Union customarily dispatchessuch name-listed casuals through its hiring hall on apreferential basis. That preference is for valid businessreasons (experience, reliability, and known capability), andis found to be proper.In those instances wherein more casuals are needed thancan be supplied from the list of acceptables provided to theUnion by the Employer, the Union sends casuals from itsgeneral pool of immediately available persons who haveregistered their names at the hiring hall for general workassignment.On July 2, 1973, Mr. James Allen, Teamsters foreman forthe Employer, telephoned Mr. Louis Gunn, hiring halldispatcher for the Union, and requested casual swampersfor work then available.' The number requested was notavailable from the "acceptable" list provided to the Unionby the Employer, hence the remaining casuals (five) wereIThenumber requested is in disputeIt could have been 19 or 22 orpossibly some other totalIn any event, the discrepancyis immaterial. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDobtained from the generalpool of hiring hall workers thenpresent and available.The totalnumber of requestedcasuals was sentto the Employer,and thereall of thosedispatched were assigned work.B.The DisputeMr. James Cowan, the Charging Party, alleged that heison the list of casual swampers acceptable to theEmployer; he registered for work at the Union's hiring hallJuly 2, 1973; the Union's hiring hall dispatcher called forcasual swampers on said date,limited to those casuals whohad picketed on behalf of the Western Conference ofTeamsters at Coachella Valley, California; and Cowan wasunlawfully prevented from obtaining work on said datebecause of the limitations thus imposed by the Union,acting for and on behalf of the Employer.C.Pertinent TestimonyJames Cowan, hereinafter referred to as Cowan, testifiedthat he has been a member of Local 692 since 1958, andthat he worked for the Employer as Teamsters foremanfrom 1959 through 1962. After working elsewhere in theinterim,he returned to the Employer in September orOctober 1972 as a casual swamper. Cowan testified that hereported to the Employer directly for about 2 months, butthat,commencing in December1972, hewas required toreport to the Union's hiring hall for dispatch to theEmployer (except for one short period of time). Cowanstated that he was on the list of persons given by theEmployer to the Union as acceptable for work as a casualswamper.Cowan testified that he reported to the hiring hall about7:30 a.m.on July 2, 1973, andregisteredwith Louis Gunn,the dispatcher, for work. Cowan stated that the dispatcher,hereinafter referred to asGunn, announced on theloudspeaker about 8 a.m. "all men who picketed inCoachella,pleasecome to the window." Cowan said Gunnhanded out about 18 or 19 cards for work, 1 of which hesaw to be for swamper work at the Employer's dock site.Cowan said he asked Gunn about 8:10 a.m. why he wasnot dispatched to the Employer, and Gunn replied thatJamesAllen, foreman at the Employer's, had requested"all of the men that picketed Coachella Valley." Cowantestified that he talked with James Allen, hereinafterreferred to as Allen, about 8:20 a.m. the same day and thatAllen denied asking for pickets-he said he merely askedthe dispatcher to send 22 men. Cowan stated that he knewsomeof the men dispatched to the Employer, and knewthey had picketed at Coachella.Gunn testified that his customary practice, as hiring halldispatcher, is to provide casual swampers for the Employerfirst froma preferred list provided by the Employer, andsecond from the regular work list if preferred names areexhausted.He stated that he departed from customarypractice July 2, 1973, after receiving a call from Allen to"send 22 men down there and send the Coachella Boysfirst."Gunn testified that he made up 22 cards, went to thepublic address system, and said "all Coachella boys cometo the front." He said he first dispatched only "CoachellaBoys" "as far as I knew" and then dispatched theremainder of five from his regular list of casual workers, asinstructedby Allen.Gunn testified that Cowan was on the preferred(acceptable to the Employer) list, but that Cowan did notreport for work and register July 2, 1973. He stated that hetalked with Cowan later that morning after workers weredispatched for the day.Gunn testified that,of those men listed as "preferred" or"acceptable" by the Employer, some picketed at Coachellaand some did not, but that it was his understanding themorning of July 2 that he dispatched only picketers,although he later discovered such was not the case.Allen testified that he is Teamsters foreman for theEmployer and is in charge of requesting casual swampersfrom Local 692. He said he ordered 19 men July 2, 1973,but that he mentioned nothing about picketers when hecalled Gunn. He said he put all 19 men to work, and thathe hired 1 man that same day who was not dispatched byGunn, but who was on the preferred list.Analysis and ConclusionsCounsel for Respondent Employer raised at hearing anddiscussed in his brief the question of possible deferral toarbitration under theCollyerdoctrine,2 and argued thatdeferral is required by the facts of this case. However, thebasis for argument is vague and not persuasive. Respon-dent'sbriefconcludes, in generalmanner, that thearbitration clause of the contract between the Employerand the Union is broad and should be used to settle thisdispute; it also argues, again generally, against one of thefrequently accepted reasons for not deferring underCollyer(disinterest of the union), without mentioning any otherapplications of the doctrine.Counsel for the General Counsel referred in his brief tothe same reason for not deferring (union disinterest), butconcluded that such reason, as expounded inKansas MeatPackers,3is applicable in this case.Kansas Meat Packersdiffers somewhat from this case inthat, in the former, there was clear and explicit antagonismbetween the charging parties and the union's businessagent, as well as between the charging parties and therespondent employer. No such antagonism is shown in thiscase and, further, the hiring hall dispatcher (Gunn) readilytestified that he called for Coachella picketers beforecalling for other casual workers. The Union does not relyuponCollyer,nor does it argue for deferral. Thus,RespondentEmployer seeks arbitration,RespondentUnion remains silent on this issue, and the Charging Partyseeks Board resolution of theissueswithout arbitration.TheCollyerissuewas first raised at close of hearing-thesubject was not litigated.The contract between Respondent Employer and Res-pondent Union includes provisions for adjusting griev-ances, and for arbitration, when differences arise betweentheCompany and "an employee." "Employee" is notdefined in the contract; the General Counsel contends that2Collyer Insulated Wire,192 NLRB 8371 198 NLRB No 2. STANDARD FRUIT AND STEAMSHIP COMPANY125Cowan is not an employee, and that, therefore, deferralwould be improper.Although Cowan was not an "employee" in the usualsense of the word, since he only worked occasionally andeven those occasions were of his own choosing, he certainlywould be an "employee" on any particular day on whichhe worked. He did not work July 2, 1973, as a result ofwhich he was not an "employee" on that day. Whether ornot he would be precluded from claiming access toarbitration provisions of the contract between the Employ-er and the Union, if his failure to work was caused by theEmployer's and the Union's discrimination, is a nicequestion. However, that question need not be answered, inview of the finding hereinbelow that Cowan did notregister for work on July 2, 1973.The contract provides,interalia,for adjustment ofgrievancesthrough four steps and for arbitration; theunion and its business agent are integral parts of all stepsand the arbitration proceedings. Although the facts of theKansas Meat Packerscase differ from the facts of this caseso far as union antagonism is concerned, the underlyingprinciple ofKansas Meat Packersis applicable.4 Resolutionof the controversy herein would be in the hands of a boardof threemembers, one of which would be a unionrepresentative and one of which would be agreed on by theunion representative and the employer representative.ClearlyCowan's cause would be jeopardized in such aproceeding, since he had filed charges against the Unionand the Employer based on the same facts. Deferral forarbitration herein would be improper and is declined.EmployerA.Counsel for Respondent Employer first contendsthat Cowan did not report and register for work on July 2,1973, and that, therefore, there was no discrimination orviolation of the Act.Gunn testified that Cowan did not report and register;Cowan testified that he did. Both Gunn and Cowan werecredible witnesses, and resolution of the difference in theirtestimony on this point must depend upon some factor orfactors other than just assessment of individual credibility.Gunn testified from his July 2 dispatch list. Testimonyshows that the hiring hall was a very busy place thatmorning,with about 64 or 65 men seeking casualemployment at 8 a.m. After the men were dispatched to thejobsites, about 8:10 a.m., Gunn and Cowan talked aboutCowan'swantingto work that morning. Cowan testified hearrived at the hall about 7:30 a.m. Cowan testified thatGunn asked for Coachella picketers at 8 a.m., with whichtestimony that of Gunn's is not inconsistent.It is possible that Cowan did, in fact, stop by the windowwhere Gunn was busily engaged in working with 64 or 65names. However,it is also possible that Cowan negligentlyfailed to make certain that Gunn saw him and accepted hisregistration.Testimony of all witnesses is clear on theprocedure, whereby a registrant announces his presence atthe dispatch window, after which the dispatcher recordsthe name of the registrant for possible call later in themorning. It would be easy in the noise and bustle of theearlymorning for either Cowan or Gunn to make amistake resulting in failure of Cowan's name to be on thelist.Further,it ispossible that Gunn simply failed to recordCowan's presence, through inadvertence or haste. In anyevent, the discrepancy is resolved in favor of Gunn'sversion because (1) Gunn testified from his dispatch listprepared at the time of the incident, (2) Gunn's testimonyis not inconsistent with the record and the circumstances,(3)Gunn's demeanor and testimony were those of aforthright and honest witness, and (4)no reason was shownforGunn's intentionally failing to register Cowan. Thetestimony and record show that Gunn did not, on July 2,1973, know who did or who did not picket at Coachella.That knowledge was acquired later.Having concluded that Cowan was not registered forwork on July 2, 1973,it isnecessary to find, and it is herebyfound, that Cowan lost no work or pay on July 2, 1973,because of discrimination by either Respondent Employeror Respondent Union, or by both of them.B.Counsel for Respondent Employer next contends, inhisbrief, that an employer "may pick and choose" itsemployees "absent any discrimination," and he citesPacificMaritime Association,172 NLRB 234(1968),as hisauthority.The charges herein are based on an alleged request byemployer made to the hiring hall dispatcher to supplycasual workers, with preference to be given to persons whoengaged in picketing activities on behalf of the WesternConference of Teamsters at Coachella Valley, California.Employer's Teamsters foreman and representative forthe purpose of work crew maintenance is James Allen, whohas been such foreman approximately 2 years. Allentestified that he requested Gunn to send 19 (or 22) casualswampers to Employer's worksite on July 2, 1973, but thathe said nothing about picketers. That testimony iscontradicted by Gunn, who was a credible witness; hisversion is accepted. However, the question still remains:Was that request by Allen, in and of itself, a violation ofthe Act? The question is thus narrowed of necessity, sinceno discrimination is shown by the record. Allen was notdiscriminated against-he was not registered for work.Those persons who registered July 2 and were dispatchedwere put to work whether or not they had picketed atCoachella; at least five men who did not picket are shownby the record to have answered Gunn's call to the window,albeit contrary to Gunn's preference instructions, and allfive were sent to Allen and put to work by him. One otherman, who was on Employer's acceptable list but who hadnot picketed, was hired by Allen "off the street," withoutgoing through the hiring hall. The General Counsel did notestablish that anyone was discriminated against on July 2,by either Respondent or both of them.In view of the record thus made, the question above mustbe answered in the negative, so far as Section 8(a)(3) isconcerned. The essence of Section 8(a)(3) of the Act isdiscrimination.A simple request, or a thought, in and ofitselfwithout action being taken thereon, cannot constitute4A recent, and relevant,application of this principle appears inLaborers'International Union of North America,Local UnionNo. 127, AFL-CIO (A &E Construction,Co.),206 NLRB No. 128. 126DECISIONS OF NATIONAL LABO?. RELATIONS BOARDa violation of Section 8(a)(3). It is found that RespondentEmployer did not violate Section 8(a)(3) as charged.However,it isfound that the Employer did request thatthe Union discriminate against Respondent's employees bypreferentialhiring of casual workers who picketed onbehalfof theWesternConference of Teamsters atCoachella Valley, California, resulting in such preferentialaction by Union in violation of Section 8(b)(2) and (1)(a)of the Act.It isfound that such request and its resultantdiscriminationby the Union constituted an interferencewith, restraint or coercion of, employees in the exercise ofthe rights guaranteed in Section 7 of the Act, therebyviolating Section 8(a)(1) of the Act.UnionA.The Union is in a somewhat different position.Section 8(b)(2) of the Act reads, in part, that it shall be anunfair labor practice for a labor organization or its agents"to causeor attempt to cause an employer to discriminateagainst anemployee in violation of subsection (a)(3)."As shown above, no discrimination resulted from Allen'srequestmade to Gunn. Again, a question remains-didRespondent Union, through its dispatcher Gunn, attemptto causeRespondent Employer to discriminate againstanyone?Allen denied that he requested Gunn to give firstpreferenceto Coachella picketers, but as discussed above,his version of his telephone conversation with Gunn is notcredited.Gunn's version is credited, and Gunn testifiedthatAllen requested priority for picketers. If matters hadstopped there, without further action, Respondent Unionwould not have violated the Act. However, Gunn testifiedthat, not only did he ask that Coachella picketers come tothe window first, he thought at the time that all who cameto the window were former picketers. The fact that somewho came to the window actually had not picketed, andthe fact that some nonpicketers may have been dispatchedfollowing exhaustion of the "acceptable" list, is notmaterial.Gunn's attempt to discriminate stands clear andunequivocal-he believed, at the time, that he was givingpreference to picketers, and he did all he could to give suchpreference.An unsuccessful attempt is, nonetheless, anattempt.B.The protracted, bitter, and sometimes violent laborand unionquarrels in Coachella Valley during 1973 arecommon knowledge. Daily stones were disseminatednationally by the press, radio, and television. Knowledge istaken of that activity and the fact that the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America was deeply involved.It isclear from the record herein that Respondent Uniondispatched casual workers from the hiring hall July 2, 1973,with priority first given to union members who hadpicketed at Coachella. Regardless of the nature or cause ofthe dispute at Coachella, and regardless of whether or notthe Union intended that its priority treatment of picketerswould encourage union membership, that treatment wouldin fact have the effect of encouraging such membership.Coachellais smalland isolated and is in the hottest portionof the Southwest Desert. Picketing there, and during theacrimonious dispute involved, was an excellent test ofunion loyalty. It would be difficult to find a betterillustration of the close bond between a union and itsmembers. Publicly announcing at a hiring hall, crowdedwith both union members and nonmembers present, that areward was, in effect, being given for meritoriousservicesrendered to the union certainly has the effect of encourag-ing membership. The Supreme Court of the United Statesstated inRadio Officers Union v. N. L. R. B.: 5Encouragement and discouragement are "subtlethings" requiring "a high degree of introspectiveperception." Cf. Labor Board v. Donnelly GarmentCo., 330 U.S. 219, 231 [19 LRRM 2317]. But, as notedabove, it is common experience that the desire ofemployees to unionize is raised or lowered by theadvantages thought to be attained by such action.Moreover, the Act does not require that the employeesdiscriminated against be the ones encouraged forpurposes of violations of §8(a)(3). Nor does the Actrequire that this change in employees' "quantum ofdesire" to loin a union have immediate manifestations.D.Respondent Employer statesin itsbrief "In short,there is nothing wrong with company and union agreeingthat casual employees will be routed through the unionhiring hall ..." That is correct, so far as it goes. However,it is wrong for an employer to request that its union agentdiscriminate through its hiring hall against nonpicketers,and for a union to discriminate against nonpicketers,thereby encouraging union membership, as in this case. Itis found that Union did so discriminate, in violation ofSection 8(b)(2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Employer as set forth insection III, above, and the activities of Respondent Unionoccurring in connection v ith the operations of RespondentEmployer describedin sectionI,above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent Employer has engaged inunfair labor practices within the meaning of Section 8(a)(l)of the Act and having found that Respondent Union hasengaged in unfair labor practices within the meaning ofSection 8(b)(2) and (1)(A) of the Act, it will be recom-mended that the Board enter a cease-and-desist order.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent Standard Fruit and Steamship Compa-5347 U.S 17(1954) STANDARD FRUIT AND STEAMSHIP COMPANYny isengaged incommerce within the meaning of Section2(6) and (7) of the Act.2.Respondent General Truck Drivers, Chauffeurs &Helpers Local 692, International Brotherhood of Team-sters,Chauffeurs, Warehousemen & Helpers of America, isa labor organization within the meaning of Section 2(5) ofthe Act.3.Respondent Standard Fruit and Steamship Compa-ny violated Section 8(a)(1) as alleged in the complaint, butdid not violate Section 8(a)(3) as alleged in the complaintand said Respondent did interfere with, restrain, andcoerce itsemployees in the exercise of rights guaranteed inSection 7 of the Act.4.By causing or attempting to cause RespondentEmployer to discriminate against employees in violation ofSection 8(a)(3) of the Act, through hiring hall preference ofpersons who picketed on behalf of the Western Conferenceof Teamsters at Coachella Valley, California, RespondentUnion has engaged in unfair labor practices within themeaningof Section 8(b)(2) and (1)(A) of the Act.5.The aforesaid unfair labor practices described inparagraphs 3 and 4, above, are unfair labor practicesaffectingcommerce within the meaning of Section 2(6) and(7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in the case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER6A. It having been found and concluded that Respon-dent, Standard Fruit and Steamship Company, has notengagedin discrimination in violation of Section 8(a)(3) oftheAct as charged, that allegation of the complaint isdismissed in itsentirety.However, it having been foundand concluded that said Respondent Employer didinterferewith, restrain, and coerce its employees throughRespondent Union in the exercise of rights guaranteed inSection 7 of the Act, thereby violating Section 8(a)(1) ofthe Act, Employer shall:1.Cease and desist from:(a)Requesting that Respondent Union discriminateagainst Employer's employees through hiring hall prefer-enceof persons who picketed on behalf of the WesternConference of Teamsters at Coachella Valley, California.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedin Section 7 of the Act, thereby violating Section 8(a)(1) ofthe Act.2.Take the following affirmative action wh' 'i it isfound is necessary to effectuate the purposes of the Act:(a)Post at its Long Beach, California, operation andfacilities,copies of the attached notice marked "AppendixA."7 Copies of said notice on forms provided by the6 In the event no exceptionsare filed as provided by Sec 102 46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 ofthe Rules andRegulations,be adopted by the Board and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waivedfor all purposes127Regional Director for Region 21, after being duly signedn y an authorized representative of Respondent StandardFruitand Steamship Company, shall be posted byRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that the notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.B.Respondent, General Truck Drivers, Chauffeurs &Helpers Local 692, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America,its officers, agents, and representatives, shall:1.Cease and desist from:(a) Causing or attempting to cause American Fruit andSteamship Company, its agents, successors, or assigns, todiscriminate against its employees in violation of Section8(a)(3) of the Act, through hiring hall preference of personswho picketed on behalf of the Western Conference ofTeamsters at Coachella Valley, California.(b) In any other manner causing or attempting to causeRespondent Employer, its agents, successors, or assigns, todiscriminate against its employees in violation of Section8(a)(3) of the Act.(c)Restraining or coercing employees of RespondentEmployer, its successors or assigns, in the exercise of therights guaranteed by Section 7 of the Act.2.Take the following affirmative action which it isfound is necessary to effectuate the policies of the Act:(a)Post in conspicuous places in its business office,hiring hall, and meeting places, including all places wherenotices to its members customarily are posted, copies of theattached notice marked "Appendix B."8 Copies of saidnotice, on forms provided by the Regional Director forRegion 21, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bytheRespondent to insure that the notices are not altered,defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notices to theRegional Director for Region 21, for posting by Respon-dent Employer at all locations where notices to employeescustomarily are posted, if said Respondent is willing to doso.(c)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "8 See In7,supra